Citation Nr: 0511898	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for hearing loss. 

The veteran and his spouse presented oral testimony at a 
personal hearing at the RO before a Decision Review Officer 
(DRO) in July 2003.  The veteran also presented oral 
testimony at a personal video conference hearing in June 2004 
before the undersigned Veterans Law Judge.  Copies of the 
hearing transcripts are attached to the claims file.

In a July 2004 decision, the Board found that new and 
material evidence had been received and reopened the issue of 
entitlement to service connection for hearing loss.  The 
issue was remanded to the RO for further development.  Most 
recently, in a supplemental statement of the case, the RO 
denied entitlement to service connection for bilateral 
hearing loss on the merits.  The case has been returned to 
the Board for further appellate review.

The veteran, through his representative in an Informal 
Hearing Presentation, notes that tinnitus was raised at his 
VA examination, and that a claim for entitlement to service 
connection for tinnitus has been presented.  This issue is 
referred to the agency of original jurisdiction for 
appropriate development.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.

2.  There is no record of complaints or findings of bilateral 
hearing loss in service or that bilateral hearing loss was 
diagnosed during active service, within one year of 
separation from service, or for many years thereafter.

3.  The competent and probative medical evidence of record 
shows that the veteran's post-service bilateral hearing loss 
is not due to any incident or event of active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may organic 
disease of the nervous system (sensorineural hearing loss) of 
either ear be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim received in January 2002.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005), the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim for 
service connection for residuals of a head injury was 
received in January 2002.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in March 2002 prior to the 
initial AOJ decision on his claim in August 2002.  The timing 
of the notice in this case was compliant with the statutory 
requirement that it precede the initial RO decision. 

The appellant was also advised, by virtue of a detailed 
November 2002 statement of the case (SOC) and a supplemental 
statement of the case (SSOC) issued in September 2003 of the 
applicable law and regulations, and what the evidence must 
show in order to substantiate his claim.  He was also 
notified by letter dated in August 2003 of the provisions of 
the VCAA and an update on the status of his claim.  After the 
case was remanded by the Board, in a letter dated in July 
2004, the Appeals Management Center (AMC) informed the 
appellant that an examination would be scheduled at the 
appropriate VA Medical Center and that he would be notified 
by the Medical Center when and where to report.  The letter 
also notified the veteran that if there were any other 
evidence or information that he thought would support his 
claim, to please let the AMC know.  In addition, if he had 
any evidence in his possession that pertained to his claim, 
to please send it to the AMC.  Further, an SSOC issued in 
January 2005 contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Although the notice letter did not state expressly what 
evidence was necessary to substantiate the claim, that degree 
of specificity has not been shown to be required in order for 
compliance with the first section 38 U.S.C.A. § 5103 notice 
requirement.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  

The notice letter indicated which evidence VA was responsible 
to obtain, and which evidence VA would make reasonable 
efforts to obtain on his behalf.  He was notified that he was 
to provide enough information about the records so that VA 
could request them from the person or agency that had them.  
He was further notified that "It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency."  The 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The veteran was provided 
with VA examinations and a VA medical opinion was secured.  
Although the veteran's representative contends that the 
medical opinion should be disregarded, we do not agree.  The 
medical examiner based his opinion on a review of the record, 
the history provided by the veteran, audiological evaluation 
and sound medical judgment.  Further, there is no medical 
evidence to refute his professional medical opinion.  The 
veteran has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, the veteran wrote in 
August 2003 that he had no additional evidence to submit, in 
September 2003 he wrote that his case had been completely 
presented and in February 2005, he wrote that he had no new 
evidence to support his claim.  

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.




II.  Legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, to include sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, to include a pre- 
existing chronic disease, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

As stated by the Court, "'[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of section 1110 would be satisfied.'"  
Hensley, supra, at 160 (citing Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992)).


III.  Factual background

Service medical records are negative for complaints, 
findings, or diagnosis of hearing loss.  At the veteran's 
discharge examination in May 1946, his hearing was shown as 
normal, 15/15 in each ear, by the whisper voice test.  His 
discharge from the military shows that he was an auto 
mechanic with the 2nd Field Artillery Battalion.  

Review of the file discloses that there was a prior denial of 
entitlement to service connection for hearing loss in June 
1988, on the basis that no hearing loss was shown in service 
and that a hearing loss, if found, was not proximately caused 
by his military service.  

In January 2002, the veteran attempted to reopen his claim 
for service connection for hearing loss.  As discussed above, 
the Board reopened the claim in July 2004.  

In the veteran's notice of disagreement, he contended that 
his hearing loss was connected to service because he had been 
a member of a 105 MM Field Artillery Battery.  They were 
never provided with ear protectors, although they fired 
hundreds of artillery rounds while he was stationed in 
Germany during World War II.  The doctor that had treated him 
for this problem was deceased and no records were available.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 2002.  He stated that he had had a 
hearing loss for greater than 50 years which he felt 
initially was due to acoustic trauma from being in a field 
artillery unit during World War II.  He denied any 
significant post discharge noise history.  The September 2002 
examination report does not contain the results of the 
auditory examination showing auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000.  The report 
indicates that the veteran had mild to profound sensorineural 
hearing loss bilaterally.  The assessment was bilateral 
sensorineural hearing loss consistent with the veteran's 
reported history of acoustic trauma and/or presbycusis.  The 
examiner stated that without verification of the veteran's 
MOS and any audio examinations performed in service, the 
examiner was unable to state whether the veteran's hearing 
loss was or was not connected to service.  

The veteran testified at the RO hearing in July 2003 that 
when he was in the artillery his hearing had been affected 
due to firing of 105 Howitzers and the incoming artillery.  
He testified that he had been examined by VA and told that he 
did have a hearing loss but an opinion as to what had caused 
his hearing loss had not been given.  He testified that in 
service he never complained of or was seen for hearing loss 
but had been told that hearing loss or hearing problems might 
occur later in time.  He started noticing his hearing loss 
perhaps, 20, 25 or 30 years earlier.  The veteran described 
his post-service employment as a laborer, receiving clerk, 
fork lift operator, warehouse supervisor, mail man in a mail 
room, and as an escort at a laboratory.  He testified that in 
service he was a crewman on a gun for the artillery, was in 
the infantry, and was an auto mechanic.  He was around 
artillery at bases in the U.S. and overseas.  

At a VA examination in March 2004 for another claim, the 
veteran reported that his military occupational specialty 
during World War II was as an automobile mechanic; however, 
he was assigned to the 70th Division Second Field Artillery 
Unit and he worked on keeping the communication lines open 
between forward observers and artillery posts who were 
calling in fire.  

The veteran testified at his June 2004 hearing as to his 
noise exposure in service and that his hearing had been going 
bad for approximately 50 years.  He testified that he never 
had any treatment for his hearing loss.  Although he had been 
told by his employer after service that his hearing was 
getting bad, there was no  mention about his need for a 
hearing aid and his first actual hearing examination was at 
VA many years later.

At a VA C&P audiological evaluation in August 2004, the 
audiologist stated that the claims file had been reviewed.  
The veteran's military noise exposure included artillery.  
The examiner noted that the veteran denied occupational noise 
exposure in September 2002 and at the time of the 
examination.  The examiner noted, however, that the claims 
file showed that the veteran worked on the family farm prior 
to military service and as a laborer and forklift operator 
after military service.  His recreational noise exposure 
included tool use, including chainsaws, and hunting.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
40
70
85
LEFT
15
40
40
65
85

The audiologist noted that the combined use of puretone 
average and speech discrimination was inappropriate due to 
inconsistencies seen during speech testing.  Though the 
thresholds were somewhat improved compared to those seen in 
2002, speech discrimination results were much worse at 
similar presentation levels.  The veteran repeated words, 
omitted words, apparently guessed often, though was able to 
repeat instructions accurately, presented at a much lower 
level.  The testing showed a mild to severe sensorineural 
hearing loss bilaterally from 1000 through 4000 Hz.  The 
diagnosis was sensorineural mild to severe hearing loss 
bilaterally.  

The audiologist also commented that there was poor inter-test 
consistency due to bone conduction thresholds worse than air 
conduction thresholds, contradictory history provided by the 
veteran, better thresholds with much worse speech 
discrimination compared to results from September 2002.  The 
audiologist noted that whispered voice test results showed 
normal hearing bilaterally in May 1946.  The audiologist 
opined that the hearing loss seen at the evaluation was not 
the result of noise exposure during military service, but 
likely the result of post-military noise exposure as well as 
presbycusis.  


IV.  Analysis

The veteran seeks entitlement to service connection for 
bilateral hearing loss as a result of exposure to artillery 
noise in service.  The veteran was attached to an Artillery 
Unit when he served in Germany during World War II and the 
Board finds that the provisions of 38 U.S.C.A. § 1154 are for 
application.  The Board accepts the veteran's assertions of 
in-service acoustic trauma as credible.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran incurred a bilateral hearing loss 
disability in service or that sensorineural hearing loss was 
manifested to a compensable degree within one year following 
service.

The Board notes that both at entrance and separation, the 
veteran's hearing was reported as being 15/15 on whispered 
voice testing.  The veteran made no reference to hearing loss 
in his initial claim for service connection in 1950. Although 
in his earlier claim in 1988, the veteran noted treatment for 
his left and right ears in May 1946 at Fort Bliss, and in the 
present claim, he indicated that his disability began in 
1946, the service medical records show that he was 
hospitalized in May 1946 for observation for unrelated 
complaints.  An examination of the head at that time, to 
include special senses, was essentially negative.  Hearing 
loss was not noted on examination at separation in mid-May 
1946.  

The earliest evidence of hearing loss disability is a VA 
examination report in September 2002, more than 56 years 
following his discharge from active service.  Hearing loss as 
defined under 38 C.F.R. § 3.385 was diagnosed in August 2004.

Thus, the medical evidence shows that the veteran currently 
has hearing loss.  The military records also confirm the 
veteran's contentions that he was exposed to acoustic trauma 
in service.  The determinative question becomes whether the 
evidence reveals a medical link between service and his 
current hearing loss.

Essentially, the record lacks any competent medical evidence 
etiologically linking service and the currently manifested 
bilateral hearing loss.  The September 2002 VA medical 
examiner did not provide a medical opinion as to etiology.  
Having sought such an opinion in August 2004, a VA doctor, 
after review of the record, the history provided by the 
veteran, and the audiological evaluation, provided an opinion 
that the veteran's current hearing loss was not the result of 
noise exposure during military service.  In the examiner's 
sound medical judgment, the veteran's current hearing loss 
was likely the result of post-military noise exposure as well 
as presbycusis.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology, as they apply to this case.  However, 
initially, there is no evidence of in-service hearing loss 
(or manifesting during the first post-service year).  
Moreover, the veteran has not contended that he suffered 
hearing loss in service, but that his hearing started going 
bad approximately 50 years ago, which would be several years 
after discharge from service and that his current hearing 
loss is due to the noise exposure in service.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed bilateral hearing loss and any 
continuity of symptomatology asserted by the veteran.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, 
where there is assertion of continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom. 
McManaway v. Principi,14 Vet. App. 275 (2001) (per curiam); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

The Board has considered the veteran's contentions.  He is 
competent as a lay person to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He, is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His statements are not competent 
medical evidence of a nexus between a current bilateral 
hearing loss and active service, or claimed continuity of 
symptomatology demonstrated after service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
claim for service connection for bilateral hearing loss must 
be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.





	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


